Citation Nr: 1431441	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-10 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hand disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a right hand disorder.

5.  Entitlement to service connection for a right knee disorder.  

6.  Entitlement to service connection for a left knee disorder.  




REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to July 1998 and from December 2004 to January 2006.  He served on active duty for training from March 2002 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2011, the Veteran provided testimony at a Decision Review Officer (DRO) hearing.  

In April 2008, the RO denied service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran perfected an appeal of this decision.  In April 2011, the RO granted service connection for PTSD.  The rating decision was considered a full grant of benefits sought and the issue is no longer for consideration.  

In March 2012, the RO determined that new and material evidence had not been received to reopen a claim of service connection for migraines.  The Veteran disagreed with the decision and a DRO hearing was held in July 2013.  In January 2014, the RO granted service connection for migraines.  The decision represented a total grant of the benefit sought and the issue is not for consideration.  

In April 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

The VBMS and Virtual VA folders have been reviewed.  
The issues of entitlement to service connection for a right hand disorder, right knee disorder, and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 1999 rating decision, the RO denied a claim of service connection for a right hand condition.  

2.  The evidence associated with the claims folder subsequent to the September 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right hand disorder and is neither cumulative nor redundant of evidence already of record.  

3.  In an unappealed July 2009 rating decision, the RO confirmed and continued the previous denials of service connection for right and left knee disorders.  

4.  The evidence associated with the claims folder subsequent to the July 2009 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for right and left knee disorders and is neither cumulative nor redundant of evidence already of record.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the final September 1999 rating decision; the claim of service connection for a right hand disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  New and material evidence has been received since the final July 2009 rating decision; the claims of service connection for right and left knee disorders are reopened.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156, 20.1103.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decisions to reopen the claims and remand for additional development, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Analysis

In January 2011, the RO determined that new and material evidence had not been submitted to reopen claims of service connection for disorders of the right hand, right knee and left knee.  The Veteran disagreed with the decision and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

	i. Right hand disorder

In May 1999, the RO denied service connection for a right hand condition. Additional evidence was received within the appeal period and in September 1999, the RO again denied service connection, finding that the claim was not well-grounded.  The RO noted that although there was a record of treatment in service, no permanent residual or chronic disability was shown.  The Veteran did not appeal that decision, nor did he request readjudication of the claim within two years of the November 9, 2000 enactment of the VCAA.  See VCAA, Pub. L. No. 106-475, 
§ 7(b) (2000).  As a result, the RO's decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 2009, the RO denied service connection for right upper extremity radiculopathy with right hand numbness and for arthralgia of the fingers.  These appear to be different issues than that previously adjudicated in 1999.  Thus, the Board finds that for purposes of whether new and material evidence has been received, the September 1999 rating decision is the last final decision for consideration.  

At the time of the September 1999 decision, pertinent evidence included service treatment records for the period from June 1996 to July 1998, outpatient records, and an August 1999 VA examination.  The Board acknowledges that the Veteran had subsequent service and that additional service records pertaining to that service were added to the claims folder in approximately 2007.  The additional service records did not exist at the time of the prior decision and thus, 38 C.F.R. § 3.156(b) is not for application.  

Service treatment records show that the Veteran was treated for right hand injuries during his initial period of service and a June 1998 record notes persistent slight soft tissue swelling and tenderness of the right hand.  On VA examination in August 1999, x-rays of the right hand were negative.  Diagnosis was recurrent pain and slight limitation of motion of the fingers of the right hand of undetermined cause.  In sum, there was evidence of injuries and complaints during service, but no currently diagnosed disease or injury or a nexus to service.  

A significant amount of evidence has been added to the record since the September 1999 decision.  This includes the Veteran's testimony.  At the hearings, the Veteran provided additional details as to the in-service right hand injuries and continuing symptoms.  At the videoconference hearing, he stated that he had x-rays at the Beckley VA Medical Center and was told that he has arthritis.  

On review, the Board finds the above evidence to be new and material.  38 C.F.R. § 3.156(a); see Shade.  Thus, the claim is reopened.  

	ii. Right and left knee disorders

In May 1999, the RO denied service connection for right and left knee conditions.  Additional evidence was received within the appeal period and in September 1999, the RO again denied service connection, finding that the claims were not well-grounded.  

In May 2009, the Veteran requested to reopen his claims.  In July 2009, the RO confirmed and continued the previous denials of service connection for right and left knee conditions.  The RO noted that there was no evidence linking the claimed conditions to service and that on recent examination, the right and left knees were normal on x-ray and there was no diagnosis given.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pertinent evidence at the time of the July 2009 rating decision included service treatment records, VA examinations and records, and a May 2009 private statement from Dr. J. D.  The Board has reviewed this evidence, which shows that the Veteran had complaints related to bilateral knee pain during service.  The private statement noted arthralgia of the knees, but VA examinations were otherwise negative for pathology or current diagnosis.  

Evidence since the July 2009 rating decision includes the Veteran's testimony and medical records.  At the hearing, the Veteran provided additional information regarding his knee issues during service and also testified as to current problems.  For example, that he was supposed to have surgery on his right meniscus and that VA provided metal braces.  A July 2011 VA orthopedic surgery consult includes an assessment of bilateral knee patellofemoral syndrome and patella tendinitis.  MRI's were noted to show some degenerative changes within the medial meniscus in both knees.  The radiologist could not rule out stress fracture on the right.  

On review, the Board finds the above evidence to be new and material.  38 C.F.R. § 3.156; See Shade.  Thus, the claim is reopened.  


ORDER

The application to reopen the claim of entitlement to service connection for a right hand disorder is granted.  

The application to reopen the claim of entitlement to service connection for a right knee disorder is granted.  

The application to reopen the claim of entitlement to service connection for a left knee disorder is granted.  


REMAND

Having reopened the claims, the Board finds that additional development is needed prior to consideration on the merits.  Updated VA records should be obtained and the Veteran should be provided VA examinations to determine the nature and etiology of the claimed disorders.  See 38 C.F.R. § 3.159(c)(2), (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that at the videoconference hearing, the attorney requested that the Veteran be provided VA examinations on direct service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain records from the VA Medical Center (VAMC) in Beckley, West Virginia, for the period from March 2012 to the present.  All records obtained should be associated with the claims folder or virtual folder.  

2.  The AOJ should take appropriate action to schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed right hand disorder.  The claims folder, to include any electronic records, should be available for review.

The examiner is requested to identify any current right hand disorder, and for each disorder identified, should provide an opinion as to whether it is at least as likely as not that such disorder is related to active duty service or events therein.  

A complete rationale should be provided for any opinion offered.  

3.  The AOJ should take appropriate action to schedule the Veteran for a VA examination to determine the nature and likely etiology of claimed right and left knee disorders.  The claims folder, to include any electronic records, should be available for review.

The examiner is requested to identify any current right and left knee disorders, and for each disorder identified, should provide an opinion as to whether it is at least as likely as not that such disorder is related to active duty service or events therein.  

A complete rationale should be provided for any opinion offered.  

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

5.  After completing the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims of entitlement to service connection for a right hand disorder, right knee disorder, and left knee disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


